UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------X
ISAAC LEVIN,

                      Plaintiff,
                                               MEMORANDUM & ORDER
          -against-                            16-CV-6631(JS)(AYS)

JOHNSON AND JOHNSON, a national for-
profit corporate entity, JOHNSON AND
JOHNSON CONSUMER COMPANIES, INC.,
a national for-profit entity, THE DOW
CHEMICAL COMPANY n/k/a DowDuPont, and
KIK CUSTOM PRODUCTS, INC.,

                    Defendants.
-----------------------------------X
APPEARANCES
For Plaintiff:      Isaac Levin, pro se
                    960 Cliffside Avenue
                    North Woodmere, New York 11581

For the Johnson       John D. Winter, Esq.
and Johnson           Louis M. Russo, Esq.
Defendants:           Michelle M. Bufano, Esq.
                      Patterson, Belknap, Webb & Tyler LLP
                      1133 Avenue of the Americas
                      New York, New York 10036

For Defendant Dow     Richard Weingarten, Esq.
Chemical:             Heather H. Kidera, Esq.
                      Joel Alan Blanchet, Esq.
                      Joseph B. Schmit
                      Phillips Lytle LLP
                      The New York Times Building
                      620 Eighth Avenue, 23rd Floor
                      New York, New York 10018

For Defendant KIK     Francis Peter Manchisi, Esq.
Custom Products:      Suma Thomas, Esq.
                      Thomas M. DeMicco, Esq.
                      Wilson, Elser, Moskowitz, Edelman & Dicker LLP
                      3 Gannett Drive
                      West Harrison, New York 10604
SEYBERT, District Judge:

             Plaintiff Isaac Levin, proceeding pro se, commenced this

action against the Johnson and Johnson defendants (“Johnson”) on

November 30, 2016.       (Compl., D.E. 1.)     He amended his Complaint to

add Dow Chemical Company (“Dow”) and KIK Custom Products, Inc.

(“KIK”) as defendants on July 2, 2018.          (Am. Compl., D.E. 69.)    He

alleges that use of Johnson’s baby shampoo caused a tumor on his

head.     While discovery was ongoing, Dow and KIK each moved to

dismiss the Amended Complaint.             (Dow Mot., D.E. 98; KIK Mot.,

D.E. 97.)     Johnson did not move to dismiss the Amended Complaint.

Plaintiff opposed both motions.            (Opp. to Dow, D.E. 106; Opp. to

KIK, D.E. 107.)      Judge Bianco referred the motions to Magistrate

Judge Anne Y. Shields.1

             The facts of this case are set forth in Judge Shields’

Report and Recommendation (R&R, D.E. 143) and will be discussed

here only for the purpose of evaluating the parties’ specific

arguments and objections.       Familiarity with the underlying record

is presumed.

I.     BACKGROUND

             On   June   17,   2019,   Judge     Shields   issued   her   R&R

recommending that the Court grant the motions in part and deny

them in part, specifically by GRANTING the motions to dismiss with




1   On May 31, 2019 the case was reassigned to the undersigned.
                                       2
respect to Plaintiff’s claims of strict liability/failure to warn

(Count 1); negligence (Count Two); breach of implied warranties

(Count 4); concert of action (Count Five); punitive damages (Count

Six); and negligent misrepresentation (Count Seven) and by DENYING

the motions to dismiss with respect to Plaintiff’s breach of

express warranty claim (Count Three) and allowing that claim to

proceed to discovery.        The R&R further recommends that Plaintiff

be granted leave to amend only with respect to his claim for breach

of implied warranty (Count Four) and that no other amendments be

allowed.    (See R&R.)

             Plaintiff   requested    an   extension     of    time      to   file

objections    (D.E.   147)    and   this   Court   granted         the   request.

Plaintiff and KIK timely filed objections in accordance with the

Court’s July 15, 2019 deadline (Pl. Obj, D.E. 150; KIK Obj., D.E.

149).      Dow did not file objections.            No party responded to

Plaintiff or KIK’s objections.

             This   Court    “may    accept,   reject,        or    modify    the

recommended disposition” and “must determine de novo any part of

the magistrate judge’s disposition that has been properly objected

to.”    FED. R. CIV. P. 72.     “When a party makes no objections, or

where it makes only conclusory or general objections, courts will

review the magistrate’s findings for clear error.” Pagan v. Brown,

No. 07-CV-0453, 2011 WL 3235769, at *1 (E.D.N.Y. July 28, 2011),

aff’d, 485 F. App’x 454 (2d Cir. 2012).

                                      3
II. THE PARTIES’ OBJECTIONS

      A. KIK’s Objections

            Defendant KIK objects to the recommendation that its

motion to dismiss be denied as to Count Three (breach of express

warranty) and the R&R’s conclusion that the claim is timely.          KIK

“disagrees with Judge Shields’ finding that plaintiff complied

with the [four-year] statute of limitations by moving to amend his

complaint on November 13, 2017, which was before the expiration of

the four year period” at the end of December 2017.         (KIK Obj. at

2.)   KIK appears to believe that Plaintiff had not commenced the

amendment process until the Court ruled on his motion to amend.

KIK offers no legal basis for its argument.       The Court notes that

after Plaintiff was granted leave to amend the Complaint on June

28, 2018, he did so four days later, on July 2, 2018.           (See D.E.

68, 71, 69.)     Thus, the Court agrees with Judge Shields’ that

Plaintiff   “began   the   amendment   process   within   the   four-year

statute of limitations period and therefore his claims are deemed

timely.”    (R&R at 12.)

            KIK alternatively argues that the operative date for

statute of limitations purposes is the “tender of delivery” of the

product and that Plaintiff’s Complaint does not plead a date when

KIK, a bulk supplier, tendered delivery of the product to Johnson.

(KIK Obj. at 2-3.) In its motion to dismiss, however, KIK conceded

that warranty claims against it should have been brought in 2017,

                                   4
no more than four years after Plaintiff’s last purchase of the

shampoo in December 2013.           (KIK Br., D.E. 97-1, at 7-8 (“Even if

Plaintiff purchased his last bottle of baby shampoo in December

2013, the breach of warranty claims . . . should have been

commenced no more than four years later, in 2017.”).)                   KIK made no

argument that Plaintiff had not alleged a specific date for KIK’s

tender of delivery.           “[E]ven in a de novo review of a party’s

specific objections, the court will not consider ‘arguments, case

law and/or evidentiary material which could have been, but [were]

not, presented to the magistrate judge in the first instance.’”

Brown v. Smith, No. 09-CV-4522, 2012 WL 511581, at *1 (E.D.N.Y.

Feb. 15, 2012) (citing Kennedy v. Adamo, No. 02–CV–1776, 2006 WL

3704784, at *1 (E.D.N.Y. Sept. 1, 2006) (second alteration in

original); see also Wesley v. Alexander, No. 99-CV-2168, 2005 WL

1352593, at *6 (S.D.N.Y. June 8, 2005)(because magistrates play a

crucial role within the federal judicial framework by assuming

“some    of   the   burdens      imposed   [on      the   district    courts]      by   a

burgeoning caseload,” . . . “[t]he law is clear that when a

dispositive       motion    is   heard     before     a   magistrate    judge,      the

[litigants] must make all . . . arguments then and there, and

cannot    later     add    new   arguments     at    subsequent      stages   of    the

proceedings” without a compelling reason) (internal quotation

marks and citation omitted; alterations in original).                   Thus, KIK’s



                                           5
objections are OVERRULED and its motion to dismiss is DENIED as to

Count Three (breach of express warranty).

        B. Plaintiff’s Objections

             1. Counts One (Strict Liability/Failure to Warn),
                 Two (Negligence) and Seven (Negligent
                 Misrepresentation

             Plaintiff    objects     to       the   R&R’s   recommendation      that

Counts One (strict liability/failure to warn), Two (negligence),

and Seven (negligent misrepresentation) be dismissed as time-

barred.      The   R&R   applied    New        York’s   three-year      statute    of

limitations for personal injury tort claims.                  (R&R at 8.)     The R&R

finds    that    “Plaintiff’s   [First,         Second,      and   Seventh]    claims

accrued, i.e., the statute began to run, at the latest, in January

2014, when his tumor was diagnosed and at which point, based on

his allegations, he had already learned about the connection

between the product and his condition.”                 (R&R at 10.)         It notes

that he timely commenced the action against Johnson in November

2016 but “did not move to add either Dow or KIK as defendants until

November 2017[,]” well after the period expired in January 2017.

(R&R at 10.)

             Plaintiff does not contest that the applicable statute

of limitations for these claims is three years.                    Rather, he makes

a tolling argument, claiming that when he commenced the action

against Johnson in November 2016, he “lacked any knowledge that

Johnson    did    not   manufacture    a       drop    of    the   product    itself.

                                           6
Therefore, Plaintiff had no reason to include either Dow o[r] KIK

when he first brought suit. . . .       This discovery wasn’t made until

June 2017, which led Plaintiff to immediately seek leave of court

to amend and include Dow and KIK as [ ] defendants.”       (Pl. Obj. at

6.)   He cites Judge Bianco’s ruling granting his motion to amend

the complaint to add Dow and KIK (Order, D.E. 71), where Judge

Bianco stated that Plaintiff did not have sufficient information

to add them as defendants until shortly after a June 1, 2017

discovery deadline.   (Tr., D.E. 73, 10-12:12.)

          This Court notes that Judge Bianco’s order specifically

stated that Defendants had not addressed whether the proposed

amendment to add parties would be futile and did not “conclude .

. . right now that adding KIK and Dow would be futile under a

motion to dismiss standard.”   (Tr. 15:14-17.)        An amendment will

be denied as futile “if the proposed claim could not withstand a

motion to dismiss pursuant to FED. R. CIV. P. 12(b)(6).”      Romero v.

Bestcare, Inc., No. CV 15-7397, 2018 WL 1702001, at *3 (E.D.N.Y.

Feb. 28, 2018), R&R adopted, 2018 WL 1701948 (E.D.N.Y. Mar. 31,

2018) (internal quotation marks and citation omitted).       “Arguments

as to whether the proposed claim is timely under the relevant

statute of limitations are evaluated under the futility test.”

Id. at *7 n.13. The parties did not address futility or applicable

statutes of limitations in connection with Plaintiff’s motion to

amend to add KIK and Dow, and there has been no ruling on the issue

                                    7
in this case.      (Tr. 15:3-16:1; see A.H. Lundberg Assocs., Inc. v.

TSI, Inc., No. C14-1160, 2016 WL 9226998, at *11 (W.D. Wash. Feb.

18, 2016) (the parties should not “infer a strong inclination from

the court regarding the merits of [a] subsequent motion to dismiss

based simply on the court’s deference-bound decision on [a] motion

to amend, particularly when the court has already indicated its

desire for further briefing on the merits.”).)

             Notwithstanding the decision on the motion to amend,

this    Court    finds     that   Plaintiff’s   claims      are   barred    by    the

applicable       statute    of    limitations   and    no    tolling      exception

applies.        Under New York law, which governs this action, see

Diffley v. Allied-Signal, Inc., 921 F.2d 421, 423 (2d Cir. 1990),

the    statute    of   limitations     begins   to    run   “from   the    date    of

discovery of the injury or from the date when such injury should

have been discovered.             Discovery occurs when the injured party

discovers the primary condition on which the claim is based.”

Trisvan v. Heyman, 305 F. Supp. 3d 381, 396 (E.D.N.Y. 2018)

(quoting Bethpage Water Dist. v. Northrop Grumman Corp., 884 F.3d

118, 125 (2d Cir. 2018) (citing N.Y. C.P.L.R. § 214–c)).                   “A delay

before the connection between the symptoms and the injured’s

exposure to a toxic substance is recognized does not delay the

start of the limitations period [and] [t]he three-year statute of

limitations of CPLR 214–c(2) runs from the time a plaintiff

discovers an injury, that is, from the time [ ]he realizes that [

                                         8
]he has the physical manifestations of illness, regardless of when

[ ]he learns of the cause.”       Id. (internal quotation marks and

citations omitted).

          Plaintiff    argues   that   New   York’s   tolling   provision

should apply here.    That provision provides:

          where the discovery of the cause of the injury
          is alleged to have occurred less than five
          years after discovery of the injury . . . an
          action may be commenced or a claim filed
          within one year of such discovery of the cause
          of the injury . . . [In such case,] plaintiff
          or claimant shall be required to allege and
          prove that technical, scientific or medical
          knowledge and information sufficient to
          ascertain the cause of his injury had not been
          discovered, identified or determined prior to
          the expiration of the period within which the
          action or claim would have been authorized.

N.Y. C.P.L.R. 214-c.     The Court finds this provision does not

apply.   Section 214-c “enact[ed] a discovery rule for tort cases

based on exposure to toxic substances that cause imperceptible

injuries at the time of exposure.”           Practice Commentary, N.Y.

C.P.L.R. § 214-c.      That rationale for tolling the statute of

limitations does not apply here.         Plaintiff was aware of his

injuries in January 2014.       He was also aware of their alleged

cause.   Section 214-c will not toll the time to add additional

defendants where the injury and cause are known.        Judge Barbara S.

Jones of the Southern District of New York considered and rejected

Plaintiff’s exact argument.      Like Judge Jones, the Court finds

that

                                   9
             [t]he discovery rule does not apply in this
             case. [Plaintiff] knew the [alleged] cause of
             his injury . . . when he was diagnosed . . .
             in [January of 2014]. [ ] Thus, Plaintiff
             cannot allege in the Complaint, let alone
             prove, that the cause of the injury remained
             unknown because the ‘technical, scientific or
             medical   knowledge’    had   not   yet   been
             discovered. Essentially, Plaintiff relies on
             the argument that the discovery rule should
             apply in cases where the plaintiff does not
             know who caused the injury versus what caused
             the injury. [ ] [T]he language of the statute
             referring to ‘technical, scientific or medical
             knowledge’ does not support this reading.
             Since Plaintiff knew the cause of his injury
             in [January of 2014], the discovery rule does
             not apply in this case and cannot toll the
             statute of limitations.

Fisher v. APP Pharm., LLC, 783 F. Supp. 2d 424, 431 (S.D.N.Y. 2011)

(emphasis     in   original).    Thus,   Plaintiff’s   objections   are

OVERRULED and Counts One, Two, and Seven are DISMISSED.

             2. Count Four (Breach of Implied Warranty)

             Plaintiff next objects to the R&R’s finding that he did

not adequately allege the elements of breach of implied warranty

(Count Four).      As the R&R recommends that Plaintiff be granted

leave to amend Count Four, the Court OVERRULES this objection as

moot.    Count Four is DISMISSED without prejudice and with leave to

amend.

             3. Count Five (Concert of Action)

             Plaintiff also objects to the R&R’s finding that he did

not adequately allege concert of action (Count Five).         (Pl. Obj.

at 12-15.)     According to the R&R, Plaintiff has not alleged “what

                                  10
common plan the Defendants devised, how each of the [D]efendants

committed a tort and which Defendants’ tortious conduct was in

support of this alleged common plan.”      (R&R at 22.)     Plaintiff

argues that “at a minimum, [he] has sufficiently alleged that the

Johnson Defendants worked in concert with Dow and KIK in the

manufacture, distribution, marketing and promoting the product to

the public at large as ‘safe.’”      (Pl. Obj. at 13.)    However, as

the R&R notes, “[p]arallel activity among companies developing and

marketing the same product, without more . . . is insufficient to

establish the agreement element necessary to maintain a concerted

action claim.”   Rastelli v. Goodyear Tire & Rubber Co., 79 N.Y.2d

289, 295, 591 N.E.2d 222, 224, 582 N.Y.S.2d 373 (1992) (internal

quotation marks and citation omitted).     In conducting a de novo

review, the Court finds that the Amended Complaint does not

plausibly allege concert of action.       Plaintiff’s objection is

OVERRULED and Count Five is DISMISSED.

          4. Repleading

          Plaintiff objects to the R&R’s finding that repleading

Counts One, Two, Five, Six, and Seven would be futile because the

problems with them are substantive and improved pleading will not

cure the deficiencies, and to the recommendation that he only be

granted leave to amend Count Three.

          As discussed, Counts One, Two, and Seven, the Court holds

that they are time-barred, a substantive issue that repleading

                                11
will not cure.         Thus, Plaintiff’s objection is OVERRULED and

Plaintiff is not given leave to replead Counts One, Two, and Seven.

             As    discussed,        Plaintiff       has   not   adequately        alleged

concert   of       action,     and     the     Court       agrees     with   the     R&R’s

recommendation that Count Five be dismissed.                        However, the Court

MODIFIES the R&R to the extent that it grants Plaintiff leave to

replead Count Five.           The Court finds that the Amended Complaint

does not contain sufficient factual allegations to support his

claim   that      “Defendants    knew        that    the    product    should      contain

warnings on the risk of cancer and allergic skin reactions posed

by consumers using the product, but purposefully sought to suppress

such information and omit warnings to its consumers so as not to

negatively        affect     sales     and     maintain      the      profits   of     the

Defendants.”        (Am. Compl. ¶ 75.)              However, based on Plaintiff’s

representations regarding emails exchanged between Defendants,

there is a possibility that he could include sufficient facts if

given the opportunity to replead.

             The Court notes that Plaintiff does not object to the

recommendation that Count Six (punitive damages) be dismissed.

Without objection, in reviewing the recommendation that Count Six

be dismissed for clear error, the Court finds none, and thus, Count

Six is DISMISSED.             Because Plaintiff does not object to the

dismissal of Count Six, the Court does not construe his objections



                                             12
as   to   repleading    to    include        an   objection   to    the     R&R’s

recommendation that he not be allowed to replead Count Six.

                                CONCLUSION

             Thus, the parties’ objections are OVERRULED and Judge

Shields’ R&R is ADOPTED in part and MODIFIED in part. Accordingly,

the motions to dismiss are GRANTED in part and DENIED in part.

The motions are granted with respect to Counts One, Two, Four,

Five, Six, and Seven, and those counts are DISMISSED.              The motions

are DENIED with respect to Count Three.            Plaintiff is given leave

to replead Count Four (breach of implied warranties) and Count

Five (concert of action) in accordance with Judge Shields’ R&R and

this Order.      If Plaintiff wishes to amend his Amended Complaint

as to Count Four and Count Five, he shall do so within 30 days of

this Order.     If he does not do so within 30 days, his claims for

breach of implied warranty (Count Four) and concert of action

(Count Five) will be DISMISSED.             Plaintiff is cautioned that any

Second    Amended   Complaint   will    completely     replace     the    Amended

Complaint.    (D.E. 69.)     Thus, if Plaintiff also wishes to proceed

with Count Three (breach of express warranty), which has not been

dismissed, he shall include it in the Second Amended Complaint.






                                       13
          The parties shall continue with discovery in accordance

with Judge Shields’ orders.



                                      SO ORDERED.



                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated: August   23 , 2019
       Central Islip, New York




                                 14
